Exhibit 21 Citizens Community Bancorp, Inc. and Subsidiaries The following lists the direct and indirect subsidiaries of Citizens Community Bancorp, Inc. as of September 30, 2010: Name of Subsidiary (a) Percentage of Ownership Jurisdiction or State of Incorporation Citizens Community Federal % Federal (U.S.) (a)The operation of the Company's wholly owned subsidiaries is included in the section captioned "Management's Discussion and Analysis of Financial Condition and Results of Operations" in the Annual Report.
